Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



  ALEJANDRO ESPINOZA,                                                  CASE NO.

         Plaintiff,

  vs.

  BUNNY RETAIL LIMITED PARTNERSHIP,
  DBA Psycho Bunny
  a Florida limited partnership,

       Defendant,
  ____________________________________/

                          COMPLAINT FOR DECLARATORY AND
                      INJUNCTIVE RELIEF, AND JURY TRIAL DEMAND

         Plaintiff, ALEJANDRO ESPINOZA, through undersigned counsel, sues Defendant,

  Bunny Retail Limited Partnership, DBA Psycho Bunny, a Florida limited partnership (hereinafter

  referred to as “Psycho Bunny”), for declaratory and injunctive relief, and damages, and alleges as

  follows:

  1)     This action is brought under Title III of the Americans With Disabilities Act (“ADA”), that

  is codified in 42 U.S.C. §§12181-12189.

  2)     This action is also brought pursuant to 28 C.F.R. Part 36.

  3)     This Court has jurisdiction over this case based on federal question jurisdiction, as provided

  in 28 U.S.C. §1331 and the provisions of the ADA.

  4)     Furthermore, because this Court has jurisdiction over the ADA claim, the Court has

  supplementary jurisdiction over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

  5)     Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments Act

  of 2008, 42 U.S.C. §12101 (“ADAAA”).
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 2 of 17



  6)        Defendant, Psycho Bunny is a Florida limited partnership authorized to do business and

  doing business in the State of Florida.

  7)        Defendant, Psycho Bunny owns and operates retail stores that sell clothing for men and

  boys, accessories, and gift cards. There is a retail location in Miami-Dade County.

  8)        Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

  9)        Plaintiff desires to prevent discrimination and demands equal access to Defendant’s

  internet website to purchase shorts, a sweatshirt, and a tie.

  10) Plaintiff also seeks declaratory and injunctive relief for trespass against the Plaintiff’s

  computer. The computer is Plaintiff’s personal property, and a claim for trespass attached to same.

  11) The Defendant is also liable for compensatory damages to Plaintiff as a result of the trespass

  to Plaintiff’s personal property.

  12) The remedies provided under common law for trespass are not exclusive, and same may be

  sought in connection with suits brought under the ADA.

  13) Venue is proper in the Southern District of Florida, Miami-Dade Division, since all events,

  actions, injuries, and damages complained of herein occurred in the Southern District of Florida.

  14) Furthermore, Plaintiff is a resident of Miami-Dade County which falls within the Miami

  Division of the Southern District of Florida.

  15) At all relevant, times Plaintiff is and was visually impaired and has suffered from Leber

  Congenital Amaurosis since birth, which is a condition that substantially impairs Plaintiff’s

  vision.

  16) Plaintiff’s visual impairment interferes with his day-to-day activities and causes limitations

  in visualizing his environment. As such, Plaintiff is a member of a protected class under the
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 3 of 17



  ADA, 42 U.S.C. § 12102(1) - (2), the regulations implementing the ADA set forth at 28 CFR §§

  36.101, et seq., and in 42 U.S.C. 3602, §802(h).

  17) Plaintiff regularly uses the computer, but he needs the assistance of special software for

  visually impaired persons. The software that he uses is screen reader software that is readily

  available commercially.

  18) Defendant is a private entity which owns and operates retail locations. The stores are open to

  the public, and each of Defendant’s locations is defined as a “public accommodation" within the

  meaning of Title III of the ADA because Defendant is a private entity which owns and/or operates

  “[A] bakery, grocery store, clothing store, hardware store, shopping center, or other sales or rental

  establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

  19) Defendant’s website is a place of public accommodation per 42 U.S.C. Section 12181(7)(E)

  because it’s an extension of Defendant’s brick and mortar stores. The public is able to locate the

  Defendant’s retail stores and allows consumers to purchase men’s and boys’ clothing, accessories,

  gift cards, create an electronic account to place and track orders, join Defendant’s email list to

  receive special offers, start an online chat with one of Defendant’s sales representatives, and

  subscribe to Defendant’s newsletter.

  20) Since the Defendant’s website is a public accommodation, it must comply with the

  requirements of the ADA. The website cannot discriminate against individuals with disabilities.

  21) Plaintiff is a customer of Defendant who is and was interested in purchasing shorts, a

  sweatshirt, and a tie through Defendant’s website and at Defendant’s stores and visiting

  Defendant’s brick and mortar locations.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 4 of 17



  22) Plaintiff is not able to visit the physical locations without the assistance of a family member

  or caretaker, so the ability to purchase merchandise on Defendant’s website for delivery to his

  home is important to him as an alternative when he is not able to visit the Defendant’s stores.

  23) The Website also services Defendant’s physical stores by providing information on its brands

  of merchandise, editorials, sales campaigns, promotions, and other information that Defendant is

  interested in communicating to its customers about its physical locations.

  24) Since the website allows the public the ability to locate Defendant’s physical stores and retail

  locations, sells merchandise offered for sale by Defendant from its physical stores, the website is

  an extension of, and gateway to, Defendant’s physical stores. By this nexus, the website is

  characterized as an intangible service, privilege and advantage provided by a place of public

  accommodation as defined under the ADA, and thus an extension of the services, privileges and

  advantages made available to the general public by Defendant through its retail brick and mortar

  stores.

  25) Because the public can view and purchase Defendant’s merchandise that is also offered for

  sale by Defendant at its physical stores, the Website is an extension of and gateway to the physical

  stores, which are places of public accommodation pursuant to 42 U.S.C. § 12181(7)(E). As such,

  the Website, as an intangible service, privilege and advantage of Defendant’s brick and mortar

  locations, must be fully accessible and in compliance with the ADA, must not discriminate against

  individuals with disabilities, and must not deny full and equal enjoyment of the same services,

  privileges and advantages afforded to the general public both online and at the physical locations.

  26) At all times material hereto, Defendant was and still is an organization owning and operating

  the website at https://psychobunny.com. Since the Website is open through the internet to the

  public as an extension of the retail stores, by this nexus the Website is an intangible service,
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 5 of 17



  privilege and advantage of Defendant’s brick and mortar locations, and Defendant has subjected

  itself and the associated Website it created and maintains to the requirements of the ADA.

  27) Plaintiff is and/or has been a customer who is interested in patronizing, and intends to

  patronize, Defendant’s physical stores, and purchase Defendant’s merchandise.

  28) The opportunity to shop and pre-shop Defendant’s merchandise is an important

  accommodation for Plaintiff because traveling outside of the home as a visually disabled individual

  is often a difficult, hazardous, frustrating, confusing, and frightening experience. Defendant has

  not provided its business information in any other digital format that is accessible for use by blind

  and visually disabled individuals using screen reader software.

  29) Like most consumers, Plaintiff accesses numerous websites at a time to compare merchandise

  and prices, sales, discounts, and rewards programs. Plaintiff may look at several dozens of sites to

  compare features and prices.

  30) During the months of October and November 2019, Plaintiff attempted on several occasions

  to utilize the Website to browse through the merchandise and on-line offers to educate himself as

  to the merchandise, sales, and promotions being offered, and with the intent to make a purchase

  through the Website or at one of Defendant’s physical stores.

  31) Places of public accommodation are not just brick-and-mortar structures. The United States

  Department of Justice and the binding case law increasingly recognize that private entities are

  providing goods and services to the public through websites that operate as places of public

  accommodation under Title III.

  32) Defendant is required to make reasonable accommodations to its websites for individuals with

  disabilities to allow them to participate in web-based promotions and obtain goods or services via

  the Internet just as sighted persons are able to do.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 6 of 17



  33) Plaintiff utilized Chrome Vox (“Screen Reader Software”) to attempt to purchase the

  merchandise on Defendant’s website. However, the Plaintiff was not able to freely and fully use

  Defendant’s website because it contains access barriers that make it inaccessible to persons with

  disabilities, and for which there is no reasonable accommodation for the Plaintiff.

  34) A person who can see can enjoy the benefits and privileges provided by Defendant’s website

  that include, but are not limited to locating the Defendant’s retail stores, purchasing men’s and

  boys’ clothing, accessories, and gift cards, creating an electronic account to place and track orders,

  joining Defendant’s email list to receive special offers, starting an online chat with one of

  Defendant’s sales representatives, and subscribing to Defendant’s newsletter.

  35) A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s website and

  avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination due to

  Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.

  36) The Department of Justice has provided useful guidance regarding website accessibility under

  the ADA, and the binding and persuasive case law in this district has applied the Web Content

  Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

  37) Defendant’s website does in fact fail the following WCAG 2.0-AA Compliance standards and

  it does not provide sufficient alternatives to serve the equivalent purpose:


         Violation: Labels or instructions are not provided when content requires user input.


                 Does not indicate in an audible format that email submission to receive discount

                 has been successfully completed. Does not indicate in an audible format that size

                 needs to be selected. Shopping cart link not properly labeled.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 7 of 17



                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.2 Labels or Instructions

                 (Level A).


                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.2 Labels or

                 Instructions.


       Violation: When an input error is automatically detected, the item that is in error is not

  described to the user in text.


                 Does not indicate in an audible format existing error when trying to add to cart with

                 no size selected.


                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.1 Error Identification

                 (Level A).


                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.1 Error

                 Identification.


       Violation: When an input error that does not jeopardize the security or purpose of the content

  is automatically detected and suggestions for correction are known, these suggestions are not

  provided to the user.


                 Does not indicate in an audible format existing error when trying to add to cart with

                 no size selected.


                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.3 Error Suggestion (Level

                 AA).


                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.3 Error Suggestion.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 8 of 17



  38) Furthermore, Defendant’s website does not contain accessibility assistance that would direct

  a visually impaired person like the Plaintiff to someone who he can contact for assistance,

  questions, or concerns.

  39) Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

  privileges, advantages, and accommodations provided by and through the website, in

  contravention of the ADA.

  40) On information and belief, Defendant is, and at all times has been, aware of the barriers to its

  website which prevent individuals with disabilities who are visually impaired from comprehending

  the information within same, and is also aware of the need to provide access to all persons who

  visit its site.

  41) Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs alleged in

  this Complaint, such that this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s discriminatory practices in connection

  with use of its website.

  42) Notice to Defendant is not required because of Defendant’s failure to cure the violations.

  43) Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C. §§

  2201 and 2202.

  44) Plaintiff has retained the undersigned attorneys to represent his in this case, and has agreed to

  pay them a reasonable fee for their services.

                              COUNT I – VIOLATION OF THE ADA

  45) Plaintiff realleges paragraphs 1 through 44 as if set forth fully herein.

  46) Defendant owns and operates the https://psychobunny.com website, and is a public

  accommodation subject to the ADA pursuant to 42 U.S.C. §12181(7)(E).
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 9 of 17



  47) Defendant’s website is inaccessible to persons with disabilities like the Plaintiff, who is

  visually impaired. Plaintiff was not able to enjoy full and equal access to the information and

  services that Defendant has made available to the public on its website, in violation of 42 U.S.C.

  §12101. et seq, and as prohibited by 42 U.S.C. §12182 et seq.

  48) Defendant’s website is not in compliance with the ADA.

  49) Defendant has made no reasonable accommodation for Plaintiff’s disability.

  50) A cursory review of a portion of the Defendant’s website revealed that the website is not

  accessible to persons like the Plaintiff that are visually impaired as required by law and for which

  there is no sufficient alternative on Defendant’s website, including:


         Violation: A mechanism is not available to bypass blocks of content that are repeated on

  multiple Web pages.


                 No option is provided to skip navigation and access the page’s content.


                 Applicable WCAG 2.0 Standard at Issue: Standard 2.4.1 Bypass Blocks (Level A).


                 Nature of the Violation: required by WCAG 2.0’s Standard 2.4.1 Bypass Blocks.


  51) Due to Defendant’s failure to provide an ADA compliant website, the Plaintiff has been

  injured since he has been denied full access to Defendant’s website.

  52) As a result, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R.

  §36.303 to correct the inaccessibility that leads to discrimination against visually impaired persons.

  WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for the

  following relief:

  A. A declaration that Defendant’s website is in violation of the ADA;
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 10 of 17



   B. An Order requiring Defendant, by a date certain, to update its website, and continue to monitor

   and update its website on an ongoing basis, to remove barriers in order that individuals with visual

   disabilities can access, and continue to access, the website and effectively communicate with the

   website to the full extent required by Title III of the ADA;

   C. An Order requiring Defendant, by a date certain, to clearly display the universal disabled logo

   within its website, wherein the logo [1] would lead to a page which would state Defendant’s

   accessibility information, facts, policies, and accommodations. Such a clear display of the

   disabled logo is to ensure that individuals who are disabled are aware of the availability of the

   accessible features of the website;

   D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

   accessibility by implementing a website accessibility coordinator, a website application

   accessibility policy, and providing for website accessibility feedback to insure compliance thereto.

   E. An Order directing Defendant, by a date certain to evaluate its policies, practices and procedures

   toward persons with disabilities, for such reasonable time to allow Defendant to undertake and

   complete corrective procedures to its website;

   F. An Order directing Defendant, by a date certain, to establish a policy of web accessibility and

   accessibility features for its website to insure effective communication for individuals who are

   visually disabled;

   G. An Order requiring, by a date certain, that any third-party vendors who participate on

   Defendant’s website to be fully accessible to the visually disabled;

   H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to provide

   mandatory web accessibility training to all employees who write or develop programs or code for,
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 11 of 17



   or who publish final content to, Defendant’s website on how to conform all web content and

   services with ADA accessibility requirements and applicable accessibility guidelines;

   I. An Order directing Defendant, by a date certain and at least once every three months thereafter,

   to conduct automated accessibility tests of its website to identify any instances where the website

   is no longer in conformance with the accessibility requirements of the ADA and any applicable

   accessibility guidelines, and further directing Defendant to send a copy of the twelve (12) quarterly

   reports to Plaintiff’s counsel for review.

   J. An Order directing Defendant, by a date certain, to make publicly available and directly link

   from its website homepage, a statement of Defendant’s Accessibility Policy to ensure the persons

   with disabilities have full and equal enjoyment of its website and shall accompany the public policy

   statement with an accessible means of submitting accessibility questions and problems.

   K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

   Such other and further relief as the Court deems just and equitable.




   [1]



                                        COUNT II – TRESPASS

   53)     Plaintiff realleges paragraphs 1 through 44 as if set forth herein.

   54)    Defendant’s website contains software analytics.            Since Plaintiff has navigated

   Defendant’s website as stated herein, Plaintiff’s computer and the personal information and

   browsing history stored therein, has suffered a trespass by Defendant.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 12 of 17



   55)      Plaintiff never consented to and was unaware that Defendant’s website was placing

   software on his computer.

   56)      Defendant committed common law trespass in violation of Florida law against Plaintiff

   because Plaintiff did not consent to the placement of tracking and information securing software

   on his personal computer, which was done without his knowledge and consent.

   57)      Defendant’s trespass has damaged Plaintiff by affecting the condition and value of his

   computer.

   58)      On its website, Defendant has an internet privacy policy section that can only be accessed

   by clicking a a barely visible section at the bottom of the page called “Privacy Policy”, providing

   that they use cookies and similar technologies to collect a consumer’s information and they obtain

   non-public information from their users for their own advertising and marketing purposes by

   placing software on its website that collects a website user’s preferences and internet browsing

   habits as follows:

   what we collect
   We may collect the following information:
   - Name
   - Contact information including email address
   - Demographic information such as postcode, preferences and interests
   - Other information relevant to customer surveys and/or offers
   For the exhaustive list of cookies we collect see the List of cookies we collect section.


   what we do with the information
   We require this information to understand your needs and provide you with a better service, and
   in particular for the following reasons:
   - Internal record keeping.
   - We may use the information to improve our products and services.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 13 of 17



   - We may periodically send promotional emails about new products, special offers or other
   information which we think you may find interesting using the email address which you have
   provided.
   - From time to time, we may also use your information to contact you for market research
   purposes. We may contact you by email, phone, fax or mail. We may use the information to
   customise the website according to your interests.


   security
   We are committed to ensuring that your information is secure. In order to prevent unauthorised
   access or disclosure, we have put in place suitable physical, electronic and managerial procedures
   to safeguard and secure the information we collect online.


   how we use cookies
   A cookie is a small file which asks permission to be placed on your computer's hard drive. Once
   you agree, the file is added and the cookie helps analyse web traffic or lets you know when you
   visit a particular site. Cookies allow web applications to respond to you as an individual. The web
   application can tailor its operations to your needs, likes and dislikes by gathering and
   remembering information about your preferences.
   We use traffic log cookies to identify which pages are being used. This helps us analyse data about
   web page traffic and improve our website in order to tailor it to customer needs. We only use this
   information for statistical analysis purposes and then the data is removed from the system.
   Overall, cookies help us provide you with a better website, by enabling us to monitor which pages
   you find useful and which you do not. A cookie in no way gives us access to your computer or any
   information about you, other than the data you choose to share with us. You can choose to accept
   or decline cookies. Most web browsers automatically accept cookies, but you can usually modify
   your browser setting to decline cookies if you prefer. This may prevent you from taking full
   advantage of the website.


   links to other websites
   Our website may contain links to other websites of interest. However, once you have used these
   links to leave our site, you should note that we do not have any control over that other website.
   Therefore, we cannot be responsible for the protection and privacy of any information which you
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 14 of 17



   provide whilst visiting such sites and such sites are not governed by this privacy statement. You
   should exercise caution and look at the privacy statement applicable to the website in question.


   controlling your information
   You may choose to restrict the collection or use of your personal information in the following
   ways:
   - Whenever you are asked to fill in a form on the website, look for the box that you can click to
   indicate that you do not want the information to be used by anybody for direct marketing purposes
   - If you have previously agreed to us using your personal information for direct marketing
   purposes, you may change your mind at any time by writing to or emailing us at
   customerservice@psychobunny.com
   We will not sell, distribute or lease your personal information to third parties unless we have your
   permission or are required by law to do so. We may use your personal information to send you
   promotional information about third parties which we think you may find interesting if you tell us
   that you wish this to happen.
   If you believe that any information we are holding on you is incorrect or incomplete, please write
   to or email us as soon as possible, at the above address. We will promptly correct any information
   found to be incorrect.


   list of cookies we collect
   The table below lists the cookies we collect and what information they store.

    COOKIE name                    COOKIE Description



    CART                           The association with your shopping cart.



    CATEGORY_INFO                  Stores the category info on the page, that allows to display pages more
                                   quickly.



    COMPARE                        The items that you have in the Compare Products list.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 15 of 17




   CURRENCY                Your preferred currency



   CUSTOMER                An encrypted version of your customer id with the store.



   CUSTOMER_AUTH           An indicator if you are currently logged into the store.



   CUSTOMER_INFO           An encrypted version of the customer group you belong to.



   CUSTOMER_SEGMENT_IDS    Stores the Customer Segment ID



   EXTERNAL_NO_CACHE       A flag, which indicates whether caching is disabled or not.



   FRONTEND                You sesssion ID on the server.



   GUEST-VIEW              Allows guests to edit their orders.



   LAST_CATEGORY           The last category you visited.



   LAST_PRODUCT            The most recent product you have viewed.



   NEWMESSAGE              Indicates whether a new message has been received.



   NO_CACHE                Indicates whether it is allowed to use cache.



   PERSISTENT_SHOPPING_C   A link to information about your cart and viewing history if you have
   ART                     asked the site.



   POLL                    The ID of any polls you have recently voted in.



   POLLN                   Information on what polls you have voted on.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 16 of 17




   RECENTLYCOMPARED               The items that you have recently compared.



   STF                            Information on products you have emailed to friends.



   STORE                          The store view or language you have selected.



   USER_ALLOWED_SAVE_C            Indicates whether a customer allowed to use cookies.
   OOKIE



   VIEWED_PRODUCT_IDS             The products that you have recently viewed.



   WISHLIST                       An encrypted list of products added to your Wishlist.



   WISHLIST_CNT                   The number of items in your Wishlist.




         59)     Due to Plaintiff’s disability, he could not understand Defendant’s website and he

         could not give informed consent to Defendant’s installation of data and information

         tracking software on his computer. Defendant also could not give informed consent to

         Defendant’s collection of his browsing history and the placement of analytics on his

         computer.

         60) Thus, Plaintiff has no adequate remedy at law to redress Defendant’s knowing and

         reckless disregard for Plaintiff’s right to exclude others from his computer and determine

         which programs should be installed and operated on his computer.

               WHEREFORE, Plaintiff demands judgment against Defendant for Plaintiff’s

         damages, interest, costs, and such further relief as the Court deems just and equitable.
Case 1:19-cv-25120-MGC Document 1 Entered on FLSD Docket 12/12/2019 Page 17 of 17




                                          Request for Jury Trial

        61)    Plaintiff requests a jury trial.




                                                     Submitted by:

                                                     Mendez Law Offices, PLLC
                                                     Attorneys for Plaintiff
                                                     P.O. BOX 228630
                                                     Miami, Florida 33172
                                                     Telephone: 305.264.9090
                                                     Facsimile: 1-305.809.8474
                                                     Email:info@mendezlawoffices.com
                                                     By:              /s/
                                                     DIEGO GERMAN MENDEZ, ESQ.
                                                     FL BAR NO.: 52748

                                                     Adams & Associates, P.A.
                                                     Attorneys for Plaintiff
                                                     6500 Cowpen Road, Suite 101
                                                     Miami Lakes, FL 33014
                                                     Telephone: 305-824-9800
                                                     Facsimile: 305-824-3868
                                                     Email: lr1208@live.com
                                                     By: _______________ /s/______________
                                                     LYDIA C. QUESADA, ESQ., of Counsel
                                                     FL BAR NO.: 191647
